EXECUTION VERSION


CONFIDENTIAL
 


REGISTRATION RIGHTS AGREEMENT
by and among
SEACOR Holdings Inc.
and
ACP III Tankers, LLC
August 2, 2019
 
 
 







--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 2, 2019, by and among SEACOR Holdings Inc., a Delaware corporation
(the “Company”) and ACP III Tankers, LLC, a Delaware limited liability company
("ACP III Tankers").
RECITALS
WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Securities (as defined below) pursuant to the Purchase and Sale
Agreement, dated as of the date hereof, by and among the Company, SEACOR Tankers
II LLC, a Delaware limited liability company and wholly-owned subsidiary of
Parent and ACP III Tankers (the “Purchase and Sale Agreement”); and
WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of ACP III Tankers pursuant to the
Purchase and Sale Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:

 
ARTICLE I
DEFINITIONS
Section 1.1 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase and Sale Agreement, except that
the terms set forth below are used herein as so defined:
“ACP III Tankers” has the meaning specified therefor in the introductory
paragraph of this Agreement.
“Affiliate” has the meaning ascribed to it, on the date hereof, under Rule 405
of the Securities Act.
“Agreement” has the meaning specified therefor in the introductory paragraph.
“Automatic Shelf Registration Statement” means a registration statement that
shall become effective upon filing with the SEC pursuant to Rule 462(e) (or any
successor or similar provision adopted by the SEC then in effect) under the
Securities Act.
“Beneficially Own” has the meaning ascribed to it in Section 13(d) of the
Exchange Act. “Beneficial Ownership” has a correlative meaning.
“Board” means the Board of Directors of the Company.
“Closing Date” means the date of this Agreement
“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any class or classes of stock resulting from any reclassification
or reclassifications thereof and which have no preference in respect of
dividends or of amounts payable in the event of any liquidation, dissolution or
winding up of the Company.




--------------------------------------------------------------------------------



“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement and includes any successor thereto.
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
“Holder” means ACP III Tankers and its Affiliates, when such Person is a holder
or owner of any Registrable Securities.
“Included Registrable Securities” has the meaning specified therefor in Section
2.2(a) of this Agreement.
“Launch Date” has the meaning specified therefor in Section 2.2(b) of this
Agreement.
“Losses” has the meaning specified therefor in Section 2.8(a) of this Agreement.
“Managing Underwriter” means, with respect to any Underwritten Offering or
Overnight Underwritten Offering, the book running lead manager of such
Underwritten Offering or Overnight Underwritten Offering, as designated by the
Company.
“Opt-Out Notice” has the meaning specified therefor in Section 2.2(a) of this
Agreement.
“Overnight Underwritten Offering” has the meaning specified therefor in Section
2.2(b) of this Agreement.
“Parity Holders” has the meaning specified therefor in Section 2.2(c) of this
Agreement.
“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, foundation,
unincorporated organization or government or other agency or political
subdivision thereof.
“Piggyback Offering” has the meaning specified therefor in Section 2.2(a) of
this Agreement.
“Purchase and Sale Agreement” has the meaning specified therefor in the recitals
of this Agreement.
“Registrable Securities” means the Securities, upon original issuance thereof,
or any shares or other securities issued in respect of such Registrable
Securities because of or in connection with any stock dividend, stock
distribution, stock split, purchase in any rights offering or in connection with
any exchange for or replacement of such Registrable Securities or any
combination of shares, recapitalization, merger or consolidation, or any other
equity securities issued pursuant to any other pro rata distribution with
respect to the Common Stock or other Registrable Securities, until such time as
such securities cease to be Registrable Securities pursuant to Section 1.2
hereof.
“Registration Expenses” has the meaning specified therefor in Section 2.7(a) of
this Agreement.
“Rule 144” means Rule 144 promulgated under the Securities Act or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such rule.
“SEC” means the U.S. Securities and Exchange Commission (or any successor
agency).




--------------------------------------------------------------------------------



“Securities” means the 1,500,000 shares of Common Stock issued pursuant to the
Purchase and Sale Agreement.
“Selling Expenses” means all underwriting discounts, selling commissions or
similar fees or arrangements or stock transfer taxes allocable to the sale of
the Registrable Securities, and fees and disbursements of counsel to the Selling
Holders, other than those fees and disbursements of counsel required to be paid
by the Company pursuant to Section 2.7(a) of this Agreement.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
“Underwritten Offering” means an offering in which Common Stock is sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” or a “broker-facilitated” transaction with one
or more investment banks. As used in this Agreement, a “broker-facilitated
transaction” is a transaction in which the broker requests an opinion of
counsel, comfort letter and/or due diligence information because of such
broker’s internal policies and procedures related to such transaction and such
broker having potential liability as an “underwriter” under Section 2(a)(11) of
the Securities Act.
“Underwritten Offering Filing” has the meaning specified therefor in Section
2.2(a) of this Agreement.
“Votes” means votes entitled to be cast generally in the election of members of
the Board.
“Voting Power” means, as of any time, the ratio, expressed as a percentage, of
(1) the Votes represented by the Voting Securities with respect to which the
Voting Power is being determined to (2) the aggregate Votes represented by all
then outstanding Voting Securities.
“Voting Securities” means, together, (1) the Common Stock and (2) any shares of
any class of capital stock of the Company other than the Common Stock that are
entitled to vote generally in the election of members of the Board.
Section 1.2 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security becomes or has been declared effective by the SEC and such Registrable
Security has been sold, distributed or otherwise disposed of pursuant to such
effective registration statement; (b) such Registrable Security has been
disposed of pursuant to any section of Rule 144 under circumstances in which all
of the applicable conditions of such Rule (then in effect) are met; or (c) such
Registrable Security is otherwise held by any Person other than ACP III Tankers
or one of its Affiliates.
ARTICLE II
REGISTRATION RIGHTS
Section 2.1 Demand Registration.
(a) Demand Registration. The Company shall use its reasonable best efforts to
effect and facilitate the registration of all Registrable Securities, as
promptly as practicable after October 1, 2019, on an appropriate form under the
Securities Act (and on an Automatic Shelf Registration Statement, if then
available to the Company, or if an Automatic Shelf Registration Statement is not
then available to



--------------------------------------------------------------------------------



the Company, on Form S-3, or if Form S-3 is not then available to the Company,
on Form S-1 or such other form of registration statement as is then available to
the Company) as shall permit the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition requested by the
Holders; provided, however, that if at the time of the proposed registration of
the Registrable Securities the Company (i) is a Well-Known Seasoned Issuer (as
defined in Rule 405 of the Securities Act Act) and (ii) shall have an effective
Automatic Shelf Registration Statement on file with the SEC (an “Effective WKSI
Shelf”), the Company may satisfy its obligation under this Section 2.1(a) by
filing a supplement to the prospectus included in the Effective WKSI Shelf
provided, further however, that the Company shall not be obligated to effect any
registration under the Securities Act except in accordance with the following
provisions:
(i) the Company shall not be obligated to file more than two (2) registration
statements in total pursuant to this Section 2.1(a);
(ii) with respect to the registration pursuant to this Section 2.1(a) or any
Underwritten Offering (other than a broker-facilitated transaction and subject
to the provisions of Section 2.2(c)) pursuant to such registration statement
filed pursuant hereto, the Company may include in such registration or offering
any equity securities other than Registrable Securities.
Subject to Section 2.1(b), the Company will cause the registration statement
filed pursuant to this Section 2.1(a) (or the registration statement utilized to
comply with its obligations under this Section 2.1(a)) to be continuously
effective under the Securities Act from and after the date it is first declared
or becomes effective until all Registrable Securities covered by the
registration statement have been distributed in the manner set forth and as
contemplated in the registration statement or there are no longer any
Registrable Securities outstanding.
(b) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Company may, upon written notice to ACP III Tankers, delay the filing of a
registration statement filed under Section 2.1(a) or, suspend the use of any
prospectus which is a part of a registration statement filed under Section
2.1(a) (in which event the Selling Holders shall discontinue sales of the
Registrable Securities pursuant to such registration statement but such Selling
Holder may settle any contracted sales of Registrable Securities) if the Company
notifies ACP III Tankers in writing that the Company is in possession of
material non-public information, is pursuing bona fide transaction that has not
been publicly announced or has experienced some other material non-public event
and the Company determines in good faith that any required disclosure in the
registration statement or prospectus under the Securities Act of such
information, transaction or event would not be in the best interest of the
Company; provided, however, in no event shall (A) such filing of the
registration statement filed under Section 2.1(a) be delayed under this Section
2.1(b) or (B) such Selling Holders be suspended under this Section 2.1(b) from
selling Registrable Securities pursuant to such registration statement and
related prospectus, in either case for a period that exceeds sixty (60) days (or
a longer period of time with the prior written consent of the Holders of at
least a majority of the outstanding Registrable Securities, which consent may be
granted or withheld in the Holders’ sole discretion) or one hundred twenty (120)
days in aggregate in any one-year period for both clauses (A) and (B). Upon
notice by the Company to ACP III Tankers of any determination to delay the
filing of a registration statement filed under Section 2.1(a) or suspend the use
of any prospectus which is a part of a registration statement filed under
Section 2.1(a), Holders shall keep the fact of any such delay or suspension
strictly confidential and shall not use



--------------------------------------------------------------------------------



or disclose such notice or information to any Person other than such Holder’s
legal counsel or as required by law. Upon disclosure of such information or the
termination of the condition described above, the Company shall provide prompt
notice to ACP III Tankers and shall promptly terminate any suspension of sales
it has put into effect and shall take such other actions to permit registered
sales of Registrable Securities as contemplated in this Agreement.
(c) Rescission of Demand Registration. A requested registration under Section
2.1(a) may be rescinded by written notice to the Company by the Selling Holders
holding a majority of the Registrable Securities to be included in such
registration under the following circumstances:


(i) if such registration statement is rescinded prior to the filing date, such
rescinded registration shall not count as a registration statement initiated
pursuant to Section 2.1(a); and
(ii) if such registration statement is rescinded after the filing date but prior
to its effective date, such rescinded registration shall not count as a
registration statement initiated pursuant to Section 2.1(a) if the Selling
Holders (x) have reimbursed the Company for all Registration Expenses incurred
by the Company in connection with such rescinded registration or (y)(1)
reasonably believed that the registration statement contained an untrue
statement of material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements made therein not misleading,
in the light of the circumstances then existing, (2) notified the Company of
such fact and requested that the Company correct such alleged misstatement or
omission and (3) the Company has refused to correct such alleged misstatement or
omission; provided, however, that, notwithstanding anything herein to the
contrary, a registration shall not count as a registration statement initiated
pursuant to Section 2.1(a) unless it becomes effective and the Selling Holders
are able to sell at least seventy-five percent (75%) of the Registrable
Securities sought to be included in such registration statement.
Section 2.2 Piggyback Rights.
(a) Participation. Except as provided in Section 2.2(b), if at any time on or
after February 2, 2020, the Company proposes to file (i) a shelf registration
statement, (ii) a prospectus supplement to an effective shelf registration
statement, and Holders could be included without the filing of a post-effective
amendment thereto (other than a post-effective amendment that is immediately
effective), or (iii) a registration statement, other than the registration
statements contemplated by Section 2.1(a) of this Agreement, in the case of each
of clause (i), (ii) or (iii), for the sale of Common Stock in an Underwritten
Offering or Overnight Underwritten Offering (in each case, other than in a
broker-facilitated transaction) for its own account and/or another Person, then
as soon as practicable but not less than five (5) Business Days (or two (2)
Business Day in the case of an Overnight Underwritten Offering) prior to the
filing of (A) any preliminary prospectus supplement relating to such
Underwritten Offering pursuant to Rule 424(b) under the Securities Act, (B) the
prospectus supplement relating to such Underwritten Offering pursuant to Rule
424(b) under the Securities Act (if no preliminary prospectus supplement is
used) or (C) such registration statement, as the case may be (an “Underwritten
Offering Filing”), the Company shall give notice (including, but not limited to,
notification by electronic mail) of such proposed Underwritten Offering (a
“Piggyback Offering”) to the Holders and such notice shall offer the Holders the
opportunity to include in such Underwritten Offering such number of the
Registrable Securities (the “Included Registrable Securities”) as the Holders
may request in writing; provided, however, that if the Company has been advised
by the Managing Underwriter, and the



--------------------------------------------------------------------------------



Company has advised the Selling Holders in writing, that the inclusion of
Registrable Securities for sale for the benefit of the Selling Holders will have
an adverse effect on the price, timing or distribution of the Common Stock in
the Underwritten Offering, then the amount of Registrable Securities to be
offered for the accounts of Selling Holders shall be determined based on the
provisions of Section 2.2(c) of this Agreement. The notice required to be
provided in this Section 2.2(a) to the Holders shall be provided on a Business
Day pursuant to Section 3.1 hereof. The Holders shall then have three (3)
Business Days (or one (1) Business Day in the case of an Overnight Underwritten
Offering) to request inclusion of Registrable Securities in the Underwritten
Offering. If no request for inclusion from the Holders is received within such
period, the Holders and their Affiliates shall have no further right to
participate in such Underwritten Offering. If, at any time after giving written
notice of its intention to undertake an Underwritten Offering and prior to the
closing of such Underwritten Offering, the Company shall determine for any
reason not to undertake or to delay such Underwritten Offering, the Company may,
at its election, give written notice of such determination to the Selling
Holders and, (x) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (y) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten Offering. A Selling Holder shall
have the right to withdraw its request for inclusion of such Selling Holder’s
Registrable Securities in such offering by giving written notice to the Company
of such withdrawal up to two (2) Business Days prior to such offering.
Notwithstanding the foregoing, a Holder may deliver written notice (an “Opt-Out
Notice”) to the Company requesting that such Holder not receive notice from the
Company of any proposed Underwritten Offering; provided, however, that such
Holder may later revoke any such Opt-Out Notice in writing not less than one (1)
Business Day prior to such offering.
(b) Overnight Underwritten Offering Piggyback Rights. If, at any time on or
after February 2, 2020, the Company proposes to file an Underwritten Offering
Filing and such Underwritten Offering is expected to be launched (the “Launch
Date”) after the close of trading on one (1) trading day and priced before the
open of trading on the next succeeding trading day (such execution format, an
“Overnight Underwritten Offering”), then no later than one (1) Business Day
after the Company engages a Managing Underwriter for the proposed Overnight
Underwritten Offering, the Company shall notify (including, but not limited to,
notice by electronic mail) the Holders of the pendency of the Overnight
Underwritten Offering and such notice shall offer the Holders the opportunity to
include in such Overnight Underwritten Offering such number of Registrable
Securities as any Holder may request in writing within one (1) Business Day
after the Holders receive such notice. Notwithstanding the foregoing, if the
Company has been advised by the Managing Underwriter that the inclusion of
Registrable Securities in the Overnight Underwritten Offering for the accounts
of the Selling Holders is likely to have an adverse effect on the price, timing
or distribution of the Common Stock, then the amount of Registrable Securities
to be included in the Overnight Underwritten Offering for the accounts of
Selling Holders shall be determined based on the provisions of Section 2.2(c) of
this Agreement. If, at any time after giving written notice of its intention to
execute an Overnight Underwritten Offering and prior to the closing of such
Overnight Underwritten Offering, the Company determines for any reason not to
undertake or to delay such Overnight Underwritten Offering, the Company shall
give written notice of such determination to the Selling Holders and, (i) in the
case of a determination not to undertake such Overnight Underwritten Offering,
shall be relieved of its obligation to sell any Registrable Securities held by
the Selling Holders in connection with such abandoned or delayed Overnight
Underwritten Offering, and (ii) in the case of a determination to delay such
Overnight Underwritten Offering, shall be permitted to delay offering any
Registrable Securities held by the



--------------------------------------------------------------------------------



Selling Holders for the same period as the delay of the Overnight Underwritten
Offering. Each Selling Holder shall have the right to withdraw its request for
inclusion of such Selling Holder’s Registrable Securities in such Overnight
Underwritten Offering by giving written notice to the Company of such withdrawal
at least one (1) Business Day prior to the expected Launch Date. Notwithstanding
the foregoing, a Holder may deliver an Opt-Out Notice to the Company requesting
that such Holder not receive notice from the Company of any proposed Overnight
Underwritten Offering.
(c) Priority of Rights. In connection with an Underwritten Offering and
Overnight Underwritten Offering contemplated by Section 2.2(a) and Section
2.2(b), respectively, if the Managing Underwriter or Underwriters of any such
Underwritten Offering or Overnight Underwritten Offering, as the case may be,
advises the Company, and the Company advises the Selling Holders in writing,
that the total amount of Common Stock that the Selling Holders and any other
Persons intend to include in such Underwritten Offering or Overnight
Underwritten Offering exceeds the number that can be sold in such Underwritten
Offering or Overnight Underwritten Offering without being likely to have an
adverse effect on the price, timing or distribution of the Common Stock offered
or the market for the Common Stock, then the Common Stock to be included in such
Underwritten Offering or Overnight Underwritten Offering shall include the
number of Registrable Securities that such Managing Underwriter or Underwriters
advises the Company can be sold without having such adverse effect, with such
number to be allocated (i) first, to the Company or such other Person as has
requested such registration, filing or offering, as the case may be, and (ii)
second, pro rata among all Selling Holders and other holders of any other shares
of Common Stock having rights of registration on parity with the Registrable
Securities (“Parity Holders”) who have requested participation in such
Underwritten Offering or Overnight Underwritten Offering. The pro rata
allocations for each such Selling Holder shall be the product of (A) the
aggregate number of Registrable Securities and shares of Common Stock proposed
to be sold by all Selling Holders and Parity Holders, respectively,
participating in the Underwritten Offering or Overnight Underwritten Offering
(for the avoidance of doubt, after giving effect to the allocation to the
Company pursuant to clause (i) of the preceding sentence) multiplied by (B) the
fraction derived by dividing (x) the number of Registrable Securities owned at
such time by such Selling Holder by (y) the aggregate number of Registrable
Securities and shares of Common Stock owned at such time by all Selling Holders
and Parity Holders, respectively, participating in the Underwritten Offering or
Overnight Underwritten Offering.
(d) At-the-Market Offerings. Notwithstanding anything in this Section 2.2 to the
contrary, no Holder shall have any right to include any securities in any
offering by the Company of securities executed pursuant to any “at the market”
program that the Company may have in effect from time to time on or after the
date of this Agreement.
Section 2.3 Underwritten Offering. In the event that the Selling Holders holding
a majority of the Registrable Securities included in a registration under
Section 2.1(a) elect from time to time to dispose of Registrable Securities
under such registration statement, pursuant to an Underwritten Offering or
Overnight Underwritten Offering, the Company will retain Underwriters selected
by the Selling Holders holding a majority of the Registrable Securities, and
reasonably acceptable to the Company, including entering into an underwriting
agreement with the Managing Underwriter or Underwriters that contains such
representations, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.8, and will take all reasonable
actions as are requested by the Managing Underwriter in order to expedite or
facilitate the



--------------------------------------------------------------------------------



registration and disposition of the Registrable Securities. The Company
management shall participate in a roadshow or similar marketing effort on behalf
of any such Holder or Holders; provided, however, that the Company management
shall not be required to participate in more than two (2) roadshows or similar
marketing efforts. In no event may the Holders request more than two (2)
Underwritten Offerings or Overnight Underwritten Offerings; provided, however,
that the Holders may request up to two (2) additional non-marketed
broker-facilitated transactions. No Selling Holder may participate in such
Underwritten Offering or Overnight Underwritten Offering unless such Selling
Holder agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably and customarily required
under the terms of such underwriting agreement. No Selling Holder shall be
required to make any representations or warranties to or agreements with the
Company or the Underwriters other than representations, warranties or agreements
regarding such Selling Holder and its ownership of the securities being
registered on its behalf and its intended method of distribution and any other
representations required by law. If a Selling Holder disapproves of the terms of
an underwriting, such Selling Holder may elect to withdraw therefrom by notice
to the Company and the Managing Underwriter; provided, however, that such notice
of withdrawal must be made at a time prior to one (1) Business Day prior to the
time of pricing of such offering in order to be effective. No such withdrawal or
abandonment shall affect the Company’s obligation to pay Registration Expenses.
With respect to any Underwritten Offering, if the Managing Underwriter or
Underwriters of any Underwritten Offering or Overnight Underwritten Offering, as
the case may be, advises the Company, and the Company advises the Selling
Holders in writing, that the total amount of securities that the Selling Holders
and any other Persons intend to include in such Underwritten Offering or
Overnight Underwritten Offering exceeds the number that can be sold in such
Underwritten Offering or Overnight Underwritten Offering without being likely to
have an adverse effect on the price, timing or distribution of the securities
offered or the market for such securities, then the securities to be included in
such Underwritten Offering or Overnight Underwritten Offering shall include the
number of securities that such Managing Underwriter or Underwriters advises the
Company can be sold without having such adverse effect, with such number to be
allocated: (x) first, to the Registrable Securities held by all Selling Holders,
pro rata based upon the number of Registrable Securities owned by each such
Selling Holder at the time of such offering; (y) second, to the securities to be
offered and sold by or on behalf of the Company; and (z) third, to the
securities that do not constitute Registrable Securities or securities to be
offered or sold by or on behalf of the Company. The Company’s obligations under
this Section 2.3 to effect an Underwritten Offering or Overnight Underwritten
Offering (in each case, other than a broker-facilitated transaction) shall be
conditioned on gross proceeds from such Underwritten Offering or Overnight
Underwritten Offering reasonably being expected to exceed $25 million.
Section 2.4 Registration Procedures. In connection with its obligations under
this Article II, the Company (or the applicable Selling Holder in the case of
Section 2.4(q)), will use its reasonable best effort to:
(a) prepare and file with the SEC, and cause to be declared or become effective
as soon as reasonably practicable, each registration statement contemplated by
this Agreement with respect to all Registrable Securities as provided herein,
make all required filings with FINRA; upon the occurrence of any event that
would cause any registration statement or the prospectus contained therein to
contain a



--------------------------------------------------------------------------------



material misstatement or omission, the Company shall file an appropriate
amendment to the registration statement, a supplement to the prospectus, or a
report filed with the SEC pursuant to Section 13(a), 14 or 15(d) of the Exchange
Act, correcting any such misstatement or omission, and the Company shall use
reasonable best efforts to cause such amendment to be declared or become
effective and the prospectus to become usable for their intended purposes as
soon as reasonably practicable thereafter;
(b) (i) prepare and file with the SEC such amendments and supplements to each
registration statement and the prospectus used in connection therewith as may be
necessary to cause the registration statement to be effective and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the registration statement; and
(ii) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering or Overnight Underwritten Offering from a registration
statement contemplated by this Agreement and the Managing Underwriter at any
time shall notify each Selling Holder that, in the reasonable judgment of such
Managing Underwriter, inclusion of detailed information to be used in such
prospectus supplement is of material importance to the success of the
Underwritten Offering or Overnight Underwritten Offering of such Registrable
Securities, or if such information is required by applicable law (including the
rules and regulation of the SEC), include such information in a prospectus
supplement; provided, that, before filing any registration statement, prospectus
or any amendments or supplements thereto the Company shall provide reasonable
advance notice thereof to each Selling Holder and, if requested, furnish a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto) proposed to be filed (in each case at least three (3) Business Days
prior to such filing or in the case of documents filed in connection with an
Overnight Underwritten Offering at least one (1) Business Day), and the Company
shall not file any such registration statement or prospectus or any amendments
or supplements thereto in respect of which the a Selling Holder has provided or
must provide information for the inclusion therein without the Selling Holder
being afforded an opportunity to review such documentation if the Holders of a
majority of the Registrable Securities covered by such registration statement,
or the Managing Underwriter or Managing Underwriters, if any, or any of their
respective counsel shall reasonably object in writing on a timely basis;
(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing any registration statement contemplated by this
Agreement or any prospectus or prospectus supplement to be used in connection
therewith or any supplement or amendment thereto, upon request, copies of
reasonably complete drafts of all such documents proposed to be filed (including
furnishing or making available exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the SEC), and provide each Selling Holder the opportunity to object to any
information pertaining to a Selling Holder and its plan of distribution that is
contained therein and make the corrections reasonably requested by a Selling
Holder with respect to such information prior to filing the registration
statement or any prospectus or prospectus supplement to be used in connection
therewith or supplement or amendment thereto, and (ii) such number of copies of
the registration statement and the prospectus included therein and any
supplements and amendments thereto as the Selling Holders may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered by the registration statement;
(d) if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by any registration statement contemplated by
this Agreement under the securities or blue sky laws of such jurisdictions as a
Selling Holder or, in the case of an Underwritten Offering or Overnight
Underwritten Offering, the Managing Underwriter, shall reasonably request,
provided that the



--------------------------------------------------------------------------------



Company will not be required to qualify generally to transact business in any
jurisdiction where it is not then required to so qualify or to take any action
which would subject it to general service of process or taxation in any such
jurisdiction where it is not then so subject;
(e) promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the filing of any registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such registration statement or any post-effective
amendment thereto contemplated by this Agreement, when the same has become
effective; and (ii) any written comments from the SEC with respect to any filing
referred to in clause (i) and any written request by the SEC for amendments or
supplements to any registration statement contemplated by this Agreement or any
prospectus or prospectus supplement thereto;
(f) promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in any
registration statement contemplated by this Agreement or any post-effective
amendment thereto, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, in the light of the
circumstances under which they were made; (ii) the issuance or threat of
issuance by the SEC of any stop order suspending the effectiveness of any
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Company agrees
to as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, in the light of the circumstances then
existing, and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
(g) furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the SEC or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;
(h) in the case of an Underwritten Offering or Overnight Underwritten Offering,
use its reasonable best efforts to furnish, or cause to be furnished, upon
request and addressed to the underwriters and to the Selling Holders, (i) an
opinion of counsel for the Company, dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a “comfort letter,” dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants, and each of the opinion and the “comfort letter” shall be in
customary form and cover substantially the same matters with respect to such



--------------------------------------------------------------------------------



registration statement (and the prospectus and any prospectus supplement
included therein) as are customarily covered in opinions of issuer’s counsel and
in accountants’ letters delivered to the underwriters in firm commitment
offerings of securities, and such other matters as such underwriters or a
Selling Holder may reasonably request;
(i) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months, but not more than eighteen (18) months, beginning with
the first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 promulgated thereunder;
(j) make available to the appropriate representatives of the Managing
Underwriter and the Selling Holders access to such information and the Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided that the Company need
not disclose any information to any such representative unless and until such
representative has entered into a confidentiality agreement with the Company;
(k) use its reasonable best efforts to cause all Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which similar securities issued by
the Company are then listed or quoted;
(l) use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company to
enable the Selling Holders to consummate the disposition of such Registrable
Securities;
(m) use its reasonable best efforts to provide a transfer agent and registrar
for all Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;
(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities
and entry of such Registrable Securities in book-entry with The Depository Trust
Company (including, making appropriate officers of the Company available to
participate in any “road show” presentations before analysts and other customary
marketing activities (including one on one meetings with prospective purchasers
of the Registrable Securities));
(o) use its reasonable best efforts to cause the Registrable Securities to be
initially represented by direct registration with the Company’s transfer agent
and provide a CUSIP number for all Registrable Securities; and, in connection
therewith, if reasonably required by the Company’s transfer agent, the Company
shall promptly deliver any authorizations, certificates and directions required
by the transfer agent which authorize and direct the transfer agent to issue
such Registrable Securities without legend upon sale by the holder of such
shares of Registrable Securities under a shelf registration statement or any
other registration statement contemplated by this Agreement;
(p) each Selling Holder, upon receipt of notice from the Company of the
happening of any event of the kind described in subsection (f) of this Section
2.4, shall forthwith discontinue



--------------------------------------------------------------------------------



disposition of the Registrable Securities until such Selling Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by subsection
(f) of this Section 2.4 or until it is advised in writing by the Company that
the use of the prospectus may be resumed, and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by the Company, such Selling Holder will, or will request
the Managing Underwriter or Underwriters, if any, to deliver to the Company (at
the Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice;
(q) if requested by a Selling Holder, (i) as soon as practicable incorporate in
a prospectus supplement or post-effective amendment such information as a
Selling Holder reasonably requests to be included therein relating to the sale
and distribution of Registrable Securities, including information with respect
to such Holder or any subsequent Holder, the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to the registration
statement; and
(r) use its reasonable best efforts to take all other steps reasonably necessary
to effect the registration of the Registrable Securities contemplated hereby.


Section 2.5 Cooperation by Holders. The Company shall have no obligation to
include in any registration statement contemplated by this Agreement Registrable
Securities of a Holder who has failed to timely furnish such information which,
in the opinion of counsel to the Company, is reasonably required to be furnished
or confirmed in order for the registration statement or prospectus supplement
thereto, as applicable, to comply with the Securities Act.
Section 2.6 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities participating in an Underwritten Offering
or Overnight Underwritten Offering of equity securities by the Company agrees,
if requested by such Managing Underwriter or Underwriters with respect to such
Underwritten Offering or Overnight Underwritten Offering such Holder is
participating in, not to effect any public sale or distribution of the
Registrable Securities for a period of up to ninety (90) days following
completion of such Underwritten Offering or Overnight Underwritten Offering, as
applicable, provided that (i) the Company gives written notice to the Holders of
the date of the commencement and termination of such period with respect to any
such Underwritten Offering or Overnight Underwritten Offering and (ii) the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters of such public
sale or distribution on the Company or on the officers or directors or any other
shareholder of the Company on whom a restriction is imposed; provided further,
that this Section 2.6 shall not apply to a Holder that holds less than $10
million of Registrable Securities, which value shall be determined by
multiplying the number of Registrable Securities owned by the volume weighted
average closing price of Common Stock (as reported by The New York Stock
Exchange or, if The New York Stock Exchange is not the Company’s primary
securities exchange or market, such primary securities exchange or market) for
the ten (10) trading days immediately preceding the date on which the
determination is made; provided further, it is understood and agreed that ACP
III Tankers has agreed to additional restrictions on its



--------------------------------------------------------------------------------



ability to effect a public sale or distribution of the Registrable Securities as
set forth in that certain lock-up agreement, dated as of the date hereof,
between the Company and ACP III Tankers.
Section 2.7 Expenses.
(a) Certain Definitions. “Registration Expenses” means all expenses incident to
the Company’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on any registration statement, prospectus
or prospectus supplement or amendment or supplement contemplated by this
Agreement, an Underwritten Offering or Overnight Underwritten Offering covered
under this Agreement, and/or the disposition of such securities, including,
without limitation, all registration, filing, securities exchange listing fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of FINRA and fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, and the fees
and disbursements of (x) one counsel to the Holders and (y) counsel and
independent public accountants for the Company, including the expenses of any
legal opinions or letters, special audits or “comfort letters” required by or
incident to such performance and compliance.
(b) Expenses. The Company will pay all Registration Expenses as determined in
good faith, including, in the case of an Underwritten Offering or Overnight
Underwritten Offering, whether or not any sale is made pursuant to a
registration statement; provided that Selling Holders shall pay any and all
applicable Selling Expenses.
        Section 2.8 Indemnification.


(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless each Selling Holder thereunder, its Affiliates and their
respective directors, officers, managers, employees and agents and each
underwriter pursuant to the applicable underwriting agreement with such
underwriter and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of the Securities Act and the Exchange Act and
its directors, officers, employees and agents (collectively, the “Selling Holder
Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’, accountants’ and experts’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder Indemnified Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in any registration statement contemplated by this Agreement, any
preliminary prospectus, prospectus supplement, free writing prospectus (or
roadshow or other similar marketing material) or final prospectus, or any
amendment or supplement thereof or (ii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that the Company will
not be liable in any such case if and to the extent that any such Loss arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in strict conformity with information
furnished by such Selling Holder Indemnified Person in writing specifically for
use in a registration statement or any prospectus contained therein or any
amendment or supplement thereof. Such indemnity



--------------------------------------------------------------------------------



shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder Indemnified Person and shall survive the
transfer of such securities by such Selling Holder.
(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Company, its directors and officers, and each
Person, if any, who controls the Company within the meaning of the Securities
Act or of the Exchange Act against any Losses to the same extent as the
foregoing indemnity from the Company to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in any registration
statement contemplated by this Agreement or any prospectus contained therein or
any amendment or supplement thereof relating to the Registrable Securities;
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.


(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but such indemnified party’s failure
to so notify the indemnifying party shall not relieve the indemnifying party
from any liability which it may have to any indemnified party other than under
this Section 2.8 except to the extent it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof; provided, however, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under this Section 2.8 except to the extent it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure. The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 2.8 for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if the indemnifying party has failed to assume the
defense and employ counsel reasonably acceptable to the indemnified party or
(ii) if the defendants in any such action include both the indemnified party and
the indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select one separate counsel and to assume such
legal defense and otherwise to participate in the defense of such action, with
the reasonable expenses and fees of one such separate counsel (firm) and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnified party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnifying party, in its sole discretion, unless the settlement thereof
imposes no liability or obligation on, and includes a complete and unconditional
release from all liability of, the indemnifying party.





--------------------------------------------------------------------------------



(d) Contribution. If the indemnification provided for in this Section 2.8 is
held by a court or government agency of competent jurisdiction to be unavailable
to the Company or any Selling Holder Indemnified Person or is insufficient to
hold it harmless in respect of any Losses, then each such indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such Losses as between the
Company, on the one hand, and such Selling Holder Indemnified Person, on the
other hand, in such proportion as is appropriate to reflect the relative fault
of the Company, on the one hand, and of such Selling Holder Indemnified Person,
on the other, in connection with the statements or omissions which resulted in
such Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall any Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds received by any
Selling Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the Company, on the one hand, and each
Selling Holder Indemnified Person, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
has been made by, or relates to, information supplied by such party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The parties hereto agree that it
would not be just and equitable if contributions pursuant to this paragraph were
to be determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
first sentence of this paragraph. The amount paid by an indemnified party as a
result of the Losses referred to in the first sentence of this paragraph shall
be deemed to include any legal and other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any Loss which
is the subject of this paragraph. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.
(e) Other Indemnification. The provisions of this Section 2.8 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
Section 2.9 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its reasonable best efforts to:
(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144, at all times from and after the
Closing Date until there are no Registrable Securities outstanding;
(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the Closing Date until there are no Registrable Securities
outstanding;
(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such Holder to sell any such securities without registration; and




--------------------------------------------------------------------------------



(d) take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable the Holders to sell Registrable
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144.
Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Company to include Registrable Securities in any registration statement
contemplated by this Agreement may be transferred or assigned by any Holder with
a transfer of Registrable Securities to any Affiliate of ACP III Tankers;
provided, that (a) the Company is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned and (b) each such transferee or assignee assumes
in writing responsibility for its portion of the obligations of such Holder
under this Agreement.
Section 2.11 Information by Holder. Any Holder or Holders of Registrable
Securities included in any registration statement shall promptly furnish to the
Company such information regarding such Holder or Holders and the distribution
proposed by such Holder or Holders as the Company may reasonably request and as
shall be required in connection with any registration, qualification or
compliance referred to herein.
Section 2.12 No Inconsistent Agreements; Limitation on Subsequent Registration
Rights. The Company has not entered, as of the date hereof, and the Company
shall not enter, after the date of this Agreement, into any agreement with
respect to any of its securities that is inconsistent with the rights granted to
ACP III Tankers in this Agreement. From and after the date of this Agreement
until there are no Registrable Securities outstanding, the Company shall not,
without the prior written consent of the Holders holding a majority of
Registrable Securities, enter into any agreement with any current or future
holder of any securities of the Company that would allow such current or future
holder to require the Company to include securities in any Piggyback Offering on
a basis that is superior in any material respect to the Piggyback Offering
rights granted to the Holders pursuant to Section 2.2 of this Agreement.
ARTICLE III
MISCELLANEOUS
Section 3.1 Communications. All notices and other communications provided for
hereunder shall be in writing and shall be given by hand delivery, electronic
mail, registered or certified mail, return receipt requested, regular mail or
air courier guaranteeing overnight delivery to the following addresses:



--------------------------------------------------------------------------------




If to the Company, to:
SEACOR Holdings Inc.
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Attn:
William C. Long
Executive Vice President, Chief Legal Officer and Secretary


Email:blong@ckor.comWith a copy to (which copy shall not constitute notice):
Milbank LLP
55 Hudson Yards
New York, NY 10001-2163
Attn:
David Zeltner
Brett Nadritch
Email:
DZeltner@milbank.com
BNadritch@milbank.com
If to ACP III Tankers, to:
ACP III Tankers, LLC
c/o Avista Capital Holdings, L.P.
65 East 55th Street
18th Floor
New York, NY 10022
Attn:Ben SilbertEmail:silbert@avistacap.comWith a copy to (which copy shall not
constitute notice):
Vinson & Elkins LLP
1001 Fannin Street, Suite 25000
Houston, TX 77002
Attn:
Creighton Smith
Ramey Layne
Email:
crsmith@velaw.com
rlayne@velaw.com

or, if to a transferee of a Holder, to the transferee at the address specified
pursuant to Section 2.10 above. All notices and communications shall be deemed
to have been duly given: (i) at the time delivered by hand, if personally
delivered; (ii) when notice is sent to the sender that the recipient has read
the message, if sent by electronic mail; (iii) upon actual receipt if sent by
registered or certified



--------------------------------------------------------------------------------



mail, return receipt requested, or regular mail, if mailed; and (iv) upon actual
receipt when delivered to an air courier guaranteeing overnight deliver.
Section 3.2 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the permitted successors and assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.
Section 3.3 Assignment of Rights. All or any portion of the rights and
obligations of ACP III Tankers under this Agreement may be transferred or
assigned ACP III Tankers only in accordance with Section 2.10. The Company may
not transfer or assign any portion of its rights and obligations under this
Agreement without the prior written consent of the Holders of at least a
majority of the outstanding Registrable Securities, except that the Company may
assign this Agreement at any time in connection with a sale or acquisition of
the Company, whether by merger, consolidation, sale of all or substantially all
of the Company’s assets, or similar transaction.
Section 3.4 Recapitalization Affecting the Stock. The Company agrees that it
shall not effect or permit to occur any combination or subdivision of shares of
Common Stock or other securities constituting Registrable Securities which would
adversely affect the ability of any Holder of any Registrable Securities to
include such Registrable Securities in any registration contemplated by this
Agreement or the marketability of such Registrable Securities in any such
registration.
Section 3.5 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
Section 3.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. The parties hereto may deliver this Agreement by
facsimile or by electronic mail and each party shall be permitted to rely upon
the signatures so transmitted to the same extent and effect as if they were
original signatures.
Section 3.7 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 3.8 Governing Law. This Agreement is governed by and construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to any conflicts of law principles that would result in the application
of any law other than the law of the State of Delaware.
Section 3.9 Jurisdiction. Each of the parties irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder shall be brought and determined exclusively in the
Court of Chancery of the State of Delaware or, if such Court does not have
subject matter jurisdiction, to the Superior Court of the State of Delaware or,
if jurisdiction is vested exclusively in the Federal courts of the United
States, the Federal courts of the



--------------------------------------------------------------------------------



United States sitting in the State of Delaware, and any appellate court from any
such state or Federal court, and hereby irrevocably and unconditionally agree
that all claims with respect to any such claim shall be heard and determined in
such Delaware court or in such Federal court, as applicable. The parties agree
that a final judgment in any such claim is conclusive and may be enforced in any
other jurisdiction by suit on the judgment or in any other manner provided by
law. In addition, each of the parties hereby irrevocably and unconditionally
agrees (1) that it is and shall continue to be subject to the jurisdiction of
the courts of the State of Delaware and of the federal courts sitting in the
State of Delaware, and (2)(A) to the extent that such party is not otherwise
subject to service of process in the State of Delaware, to appoint and maintain
an agent in the State of Delaware as such party’s agent for acceptance of legal
processes and notify the other parties of the name and address of such agent,
and (B) to the fullest extent permitted by law, that service of process may also
be made on such party by prepaid certified mail with a proof of mailing receipt
validated by the U.S. Postal Service constituting evidence of valid service, and
that, to the fullest extent permitted by applicable law, service made pursuant
to (2)(A) or (B) above shall have the same legal force and effect as if served
upon such party personally within the State of Delaware.
Section 3.10 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN
CONNECTION WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
3.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.
Section 3.11 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
Section 3.12 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement and the Stock Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.
Section 3.13 Amendment. This Agreement may be amended only by means of a written
amendment signed by each of the parties hereto or thereto affected by such
amendment; provided, however, that (i) Article II may only be amended by means
of a written amendment signed by the Company and the Holders of a majority of
the then outstanding Registrable Securities and (ii) no such amendment shall
disproportionately and adversely affect the rights of any Holder hereunder in
any material way without the consent of such Holder.




--------------------------------------------------------------------------------



Section 3.14 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
Section 3.15 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than ACP III
Tankers (and their transferees or assignees) and the Company shall have any
obligation hereunder and no recourse under this Agreement shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of ACP III Tankers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of ACP III Tankers or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of ACP III Tankers under this Agreement or for any claim based on, in respect of
or by reason of such obligation or its creation.
Section 3.16 Independent Nature of Holder’s Obligations. The obligations of each
Holder under this Agreement are several and not joint with the obligations of
any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. Nothing
contained herein, and no action taken by any Holder pursuant thereto, shall be
deemed to constitute the Holder as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that a
Holder is in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Holder
shall be entitled to independently protect and enforce its rights, including,
the rights arising out of this Agreement, and it shall not be necessary for any
other Holder to be joined as an additional party in any proceeding for such
purpose.
Section 3.17 Further Assurances. The Company and each of the Holders shall
cooperate with each other and shall take such further action and shall execute
and deliver such further documents as may be reasonably requested by any other
party in order to carry out the provisions and purposes of this Agreement.
Section 3.18 Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
Section 3.19 Termination. This Agreement shall terminate with respect to any
Holder upon the earlier of such Holder together with its Affiliates ceasing to
hold or Beneficially Own (i) at least 1% of the Common Stock or (ii) any
Registrable Securities; provided that the provisions of Section 2.7, Section 2.8
and Article III shall survive such termination.
[Signature page follows]








--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



SEACOR HOLDINGS INC.By:/s/ William C. LongName:William C. LongTitle:Executive
Vice President, Chief Legal Officer and Corporate Secretary






































Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------























ACP III TANKERS, LLC








By:/s/ Ben Silbert


Name:Ben Silbert


Title:Authorized Signatory















Signature Page to Registration Rights Agreement